      Case 2:20-cv-01214-TLN-DB Document 32 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KIRK D. WILLIAMS,                                  No. 2:20-cv-1214 TLN DB PS
12                       Plaintiff,
13              v.                                       ORDER
14    MCDONALD’S CORPORATION,
15                       Defendant.
16

17          Plaintiff Kirk Williams is proceeding in this action pro se. This matter was referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On September

19   8, 2021, the undersigned issued findings and recommendations recommending that this action be

20   dismissed due to plaintiff’s failure to prosecute as evidenced by plaintiff’s failure to file an

21   opposition or a statement of non-opposition to defendant’s pending motion to dismiss. (ECF No.

22   29.)

23          However, plaintiff filed a motion seeking an extension of time on September 7, 2021, but

24   was not docketed until September 9, 2021. (ECF No. 30.) Therein, plaintiff explains that an

25   extension of time is necessary because plaintiff was recently “arrested and now detained at

26   Sacramento County Main Jail[.]” (Id. at 1.) Good cause appearing, plaintiff’s request will be

27   granted.

28   ////
                                                         1
      Case 2:20-cv-01214-TLN-DB Document 32 Filed 09/16/21 Page 2 of 2


 1             On September 9, 2021, plaintiff also filed a motion to order this action submitted to the
 2   “voluntary dispute resolution program[.]” (ECF No. 31 at 1.) However, in light of defendant’s
 3   pending motion to dismiss the undersigned does not find this action suitable for voluntary dispute
 4   resolution at this time.
 5             Accordingly, IT IS HEREBY ORDERED that:
 6             1. The September 8, 2021 findings and recommendations (ECF No. 29) are vacated;
 7             2. Plaintiff’s September 7, 2021 motion for an extension of time (ECF No. 30) is granted;
 8             3. Plaintiff shall file an opposition or statement of non-opposition to defendant’s motion
 9   to dismiss on or before October 29, 2021;
10             4. Defendant may file a reply within seven days of the date of plaintiff’s filing an
11   opposition; and
12             5. Plaintiff’s September 9, 2021 motion for voluntary dispute resolution (ECF No. 31) is
13   denied.
14   Dated: September 15, 2021
15

16

17

18

19

20

21

22

23

24
     DLB:6
25   DB/orders/orders.pro se/williams1214.vac.ord

26

27

28
                                                          2
